IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,555


EX PARTE JESSICA JAYNE BARNES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 241-1959-06-A IN THE 241ST DISTRICT COURT

FROM SMITH COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to three years' imprisonment.  The Twelfth Court of Appeals affirmed her
conviction. Barnes v. State, No. 12-07-00026-CR (Tex. App.-Tyler, 2008).  
	Applicant contends that her appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that her conviction had been affirmed. 
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that her conviction had been affirmed.  The trial court recommends that relief be granted. 
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is
entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of
the Twelfth Court of Appeals in Cause No. 12-07-00026-CR that affirmed her conviction in Case
No. 241-1959-06 from the 241st Judicial District Court of Smith County.  Applicant shall file her
petition for discretionary review with the Twelfth Court of Appeals within 30 days of the date on
which this Court's mandate issues.

Delivered: May 11, 2011
Do not publish